                                            Case 3:19-cv-06852-SI Document 30 Filed 05/11/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     THERESA BROOKE,                                     Case No. 19-cv-06852-SI
                                   7                    Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF'S
                                   8              v.                                         ADMINISTRATIVE MOTION
                                   9     RIHH LP,                                            Re: Dkt. No. 28
                                  10                    Defendant.

                                  11

                                  12          On April 29, 2020, plaintiff filed a motion for administrative relief, requesting the Court
Northern District of California
 United States District Court




                                  13   extend the deadline for the parties to complete the joint site inspection that was originally ordered

                                  14   to be completed by February 2, 2020. Dkt. No. 28; see also Dkt. No. 4 (Scheduling Order).

                                  15   Plaintiff’s two page motion gives no explanation why the joint site inspection was not completed on

                                  16   February 2. Rather, the motion states the “ground for the Motion relate to the Coronavirus and the

                                  17   Stay-at-Home Orders.” Dkt. No. 28. Plaintiff’s explanation is unpersuasive, because California’s

                                  18   stay-at-home order was not issued until March 19, 2020. See https://www.gov.ca.gov/2020/03/19/

                                  19   governor-gavin-newsom-issues-stay-at-home-order/. Further, defendant raises valid points in its

                                  20   opposition, arguing a joint site inspection is not necessary as plaintiff has never actually been to the

                                  21   hotel’s physical location, rather, she has only visited the website. Dkt. No. 29.

                                  22          On this record, the Court hereby DENIES plaintiff’s motion for administrative relief.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 11, 2020

                                  26                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  27                                                     United States District Judge
                                  28
